Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
2. Claims 21, 28, 30, 31, 43, 44 are amended. Claims 1-20, 22-24, 29, 32-40, 42, 45-48 are canceled. 
Claims 21, 25-28, 30, 31, 41, 43, 44, 49, 50 are under consideration.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 21, 25-28, 30, 31, 41, 43-50 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Applicant contends: the pending claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Double Patenting
5. (previous rejection, withdrawn) Claims 21, 25-28, 30, 31, 41, 43, 44-50 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-28, 30, 31 of copending Application No. 16/931615 in view of Benedict et al. (WO02005058368; previously cited).
Applicant contends: the present applicant is the parent of two divisional applications; a Restriction was issued in the present application; response filed elected Group III drawn to a method of medical treatment; Groups I and II were subsequently filed in ‘600 and ‘615, respectively; the ‘615 and ‘600 applications cannot be used as a reference; the pending double patenting rejection is improper.
Applicant’s arguments are considered and found persuasive and the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 21, 25-28, 30, 31, 41, 43, 44-50 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-28, 30, 31 of copending Application No. 16/931600 in view of Benedict et al. (WO02005058368)(cited above).
Applicant contends: the present applicant is the parent of two divisional applications; a Restriction was issued in the present application; response filed elected Group III drawn to a method of medical treatment; Groups I and II were subsequently filed in ‘600 and ‘615, respectively; the ‘615 and ‘600 applications cannot be used as a reference; the pending double patenting rejection is improper.
Applicant’s arguments are considered and found persuasive and the rejection is withdrawn.

Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: the method as recited in claim 21 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. Claims 21, 25-28, 30, 31, 41, 43, 44, 49, 50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648